Exhibit 10.26

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement is by and between Kim Sinatra
(“Employee”) and Wynn Resorts, Limited (“Employer”).

WHEREAS, Employee and Employer have entered in to that certain Employment
Agreement dated as of April 24, 2007, as amended (the “Employment Agreement”);

WHEREAS, due to the ongoing negative economic climate, Employee and Employer
desire to amend the Employment Agreement in order to assist Employer to maintain
business stability thereby preserving Employee’s employment.

NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

 

  1. Amendment to Base Salary. Effective February 16, 2009, the term “Base
Salary” shall be mean $425,000 per annum.

 

  2. Other Provisions of Agreement. The parties acknowledge that the Employment
Agreement is being modified only as stated herein, and agree that nothing else
in the Employment Agreement shall be affected by this Amendment.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date below.

 

WYNN RESORTS, LIMITED   EMPLOYEE

/s/ Matt Maddox

   

/s/ Kim Sinatra

    Kim Sinatra By:  

Matt Maddox

          Date:  

2/12/09

Its:  

CFO & Treasurer

     